Fourth Court of Appeals
                                   San Antonio, Texas
                                         January 14, 2020

                                       No. 04-18-00616-CR

                                        Romeo ADAMS,
                                           Appellant

                                                v.

                                      The STATE of Texas,
                                            Appellee

                    From the 186th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2017CR9532
                           Honorable Jefferson Moore, Judge Presiding

                                         ORDER
Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Luz Elena D. Chapa, Justice

           Appellant filed a pro se motion for rehearing on December 30, 2019. The motion is
denied.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of January, 2020.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ,
                                                      Clerk of Court